Per Curiam,
In submitting this case to the jury they were instructed that, in the opinion of the court, plaintiffs had shown a good paper title, which should prevail, unless the defendants had acquired one by adverse possession. In his charge the learned trial judge explained fully and correctly what the defendants were required to prove in support of the title which they set up. The jury were told: “When parties claim title by adverse possession, by virtue of the statute of limitations, it *358has been said time after time that that possession must be a hostile, adverse, open, visible, notorious, and a continuous possession, in order for. them to maintain title. In other words, the mere fact of parties going in now and then and cutting somé timber, or cutting some ties, or some logs, such acts in themselves do not constitute adverse possession.”
We have discovered no error in the rulings of the court or in the instructions under which the question of the defendants’ title went to the jury. The assignments of error are all overruled and the judgment is affirmed.